Title: James Dinsmore to Thomas Jefferson, 22 April 1817
From: Dinsmore, James
To: Jefferson, Thomas


          
            
              Sir
              Petersburg
April 22. 1817
            
            your favour of the 13th Inst was duly received, and I beg leave to return you my most Sincere thanks for your Continued attention to my Interests—the proposition you make is most agreeable to me and I with pleasure accept of it, as I prefer that Neighbourhood to any I have yet lived in—tho in a pecuniary point of view this is the preferable place—we expect to finish our present engagements here in about two months but if it is Necessary I Should have no objection to make a trip up there at any time Called on—it is probable mr Neilson will also move up the Country when we finish here—I forwarded Some time Since to Colnl Monroe (at his request) a plan & estimate of a House to be Built in Albemarle but have not heard from him Since—& have had it Stated in a letter from Charlottesville that he now purposes—Building in Loudon—I have forwarded to mr Austin in Charlottesvill two Books (Bakers Chronicle & the History of the Holy Wars. printed in 1684)—which were entrusted to my Care when in Norfolk last winter—By Captn Robert Simington with a request that I would present them to you in his Name as a tribute of his Respect for your person & Charecter—
            with great Respt yours
            Jas Dinsmore
          
          
            NB mr Neilson Sends his best wishes
          
        